Citation Nr: 0927431	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-30 664	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1956 until 
August 1959 and from September 1959 until December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for March 2009.  The record 
indicates that the Veteran withdrew his appeal and his 
hearing request at that time, as indicated in a notation from 
a BVA judge dated March 5, 2009 and a memo to the VARO dated 
March 4, 2009.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1956 until August 1959 and from September 1959 
until December 1974.

2.	On March 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2006).



[Continued on the next page] 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  The Veteran's withdrawal was 
confirmed by his representative, as reported in a July 2009 
letter from The American Legion.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


